            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




SEMPER FI HOLDINGS                  CV 19-7274 DSF (JPRx)
SERIES LLC,
       Plaintiff,                   Order to Show Cause re
                                    Dismissal for Lack of Subject
                v.                  Matter Jurisdiction

NORTH AMERICAN
CAPACITY INSURANCE
COMPANY,
      Defendant.



   Plaintiff filed a complaint in this Court on the basis of diversity
jurisdiction. However, the citizenship of one or more LLC parties
is not properly pleaded. See Johnson v. Columbia Props.
Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited liability
company is a citizen of the states of which each of its members is a
citizen). Therefore, Plaintiff is ordered to file an amended
complaint, with a redlined version sent to the chambers e-mail
inbox, no later than November 4, 2019 correcting the jurisdictional
allegations. Failure to allege subject matter jurisdiction
adequately will result in the case being dismissed without
prejudice.

  IT IS SO ORDERED.

Date: 10/21/2019                    ___________________________
                                    Dale S. Fischer
                                    United States District Judge
